DARGAN, C. J.
Tlie material facts brought to our notice by the bill, may be thus stated: In the year JS33, it was agreed between Jeremiah Dial and John Dial, his son, who was then a minor, that John should take possession of the north-west quarter of section eight, township nineteen, range two, west, being land lying in the Detnopolis district, and occupy the same, until he should become entitled to a pre-emption thereto according to the laws of Congress, and that the title should be procured in the name of the son ; but the father was to pay the government for it, and when the sett became of age, he was to execute to his father a title to one half, retaining the other half himself as a compensation for his occupancy and cultivation of the land, and procuring the title thereto. It is further shown, that in pursuance of this agreement, John took possession 6f the land, and occupied and cultivated it until some time in the year 1S34, when he proved his pre-emption claim and procured *800a title, but the entire purchase money was paid by Jeremiah Dial, the father. After John became of age, the land was divided between him and his father, John reserving the south half and giving his father the north half of said quarter section, but neither the contract, nor the division was evidenced by any instrument in writing. After this division, the father entered into possession of his half, improved it, and retained the possession until his death, in the year 1842. The bill further alleges, that James Hair, one of the complainants, was appointed administrator de bonis non of Jeremiah Dial, deceased, and procured an order of sale from the Orphans’ Court of Sumter, under which the north half of said quarter section was sold as the property of Jeremiah, the intestate. This sale took place in February 1846, and in August 1846, the land was sold as the property of John Dial, under an execution against him, issued on a judgment rendered at the Fall Term of the Circuit Court of Sumter, A. D. 1S45. The bill prays a specific execution of the contract between Jeremiah, 1 he father, and John, the son, in favor of the purchaser, who bought at the sale of the administrator of Jeremiah, and both John Dial, and the purchaser, who bought under execution against him, are made defendants,
Two questions are raised upon the face of this bill. First,— it is insisted, that the contract between the father and the son was illegal; second — that the title of the faiher, being a mere equity, and not evidenced by'any instrument in writing, the Orphans’ Court had no jurisdiction to decree a sale of it.
It may be admitted, that at the time of entering into this agreement, there was no particular act upon Lhe subject of pre-emptions that declared such a contract void in express words, but if, upon a review of all the legislation of Congress upon the subject, such a contract would be considered as contravening the design and policy of the laws, a court of equity would not enforce it. I will not quote the provisions of the various acts of Congress upon the subject of pre-emption rights, but will only say, that Congress never designed to open a door to speculation, or to confer benefits on those who were not actual settlers on the public land. The whole object and design of the laws were intended to benefit the actual settler or occupant, by enabling him to secure his home, and thus place him above the power of the speculator; but when he liad done this — when he *801had secured one quarter section under any of the acts giving a right of pre-emption, he had then received the benefit designed for him, and he could not under the same act claim another preemption right. None of the several acts will warrant the construction that any one individual should become entitled under any one of them to more than one quarter section of land, and if we sustain this contract, we should sanction a contrivance by which one, not an actual settler or occupant, could acquire many under the same act ; for, one, not an actual settler, may agree with or procure many to make settlements, with the view to acquire the right of pre-emption, and by enforcing the contracts after the title has been obtained, perfect his right to the whole. This, in our judgment, would contravene the design and policy of the laws passed upon the subject, by enabling one, not entitled to any right or benefit under the law, to acquire more than one, for whose benefit it was enacted. In the case of Tennison v. Martin, 13 Ala., it is said that no case had been found, where an assignment or a sale of a pre-emption right, before the entry had been made in the land office, had been upheld, and we are satisfied that we cannot enforce such a contract, without a total disregard of the policy of the law. The contract disclosed by the bill is illegal — it cannot be enforced, and the chancellor erred in decreeing a specific performance. Having attained this conclusion, it is unnecessary to examine the other question. The decree must be reversed and the bill here dismissed.